Decree, so far as appealed from, modified on the law in accordance with the memorandum and as modified affirmed, without costs of this appeal to any party. Memorandum: The present record is inadequate for a proper determination of the question as to whether the decrees upon the former accountings were res judicata and the findings made by the Surrogate upon that question are disapproved and reversed. Since the petitions contain for the most part conclusory allegations and do not clearly state facts sufficient for the relief prayed for, it was proper to grant the motion for dismissal with leave to amend. The dismissal should be without prejudice and with leave to amend or renew, if so advised, or in the alternative without prejudice to the petitioners’, rights to assert and fully litigate their said claims upon the accounting proceedings now pending. All concur. (The portions of the decree appealed from dismiss the causes of action set forth in the petition.) Present — Taylor, P. J., MeCurn, Larkin, Love and Vaughan, JJ.